Citation Nr: 0820946	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-06 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.

By letter dated in May 1987, the Regional Office (RO) 
informed the veteran that his claim for service connection 
for a right knee disability was denied.  He was informed of 
his right to appeal, but a timely appeal was not received.  
He has subsequently sought to reopen the claim.  In a rating 
decision dated in November 2004, the RO concluded that the 
additional evidence received was not new and material, and 
the claim for service connection for a right knee disability 
remained denied.  In addition, the RO denied service 
connection for back and psychiatric disabilities.  

In a Statement in Support of Claim received in April 2007, 
the veteran raised a claim for a total rating based on 
individual unemployability due to service-connected 
disability.  Since this matter was not developed or certified 
for appeal, it is referred to the RO for appropriate action.

The Board of Veterans' Appeals (Board) notes that the veteran 
requested a hearing before a Veterans Law Judge on his 
substantive appeal received in March 2005.  He withdrew this 
request in November 2007.

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a right knee disability and entitlement to 
service connection for a psychiatric disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The service treatment records are negative for complaints 
or findings of a back disability.  

2.  A back disability was initially manifested many years 
after service, and there is no competent medical evidence to 
link it to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a July 2003 letter, issued prior to the 
rating decision on appeal, the RO advised the veteran what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  The case was last readjudicated in 
November 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical record, personnel 
records from an employer, Social Security Administration 
records, photographs, and newspaper articles.  The Board 
notes that the veteran was not afforded a VA examination on 
this claim.  However, as will be shown below, there is no 
credible evidence that the veteran suffered a back injury in 
service, and an examination is not required because "a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease."  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1356 (Fed. Cir. 2003).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, submitting statements and 
evidence.  He was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Sanders, supra; Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The evidence supporting the veteran's claim includes his 
statements and some medical evidence of record.  The veteran 
asserts that he injured his back while playing basketball 
during service.  He states that he was a physical 
conditioning specialist so that he would have been active.  
He also claims that the service treatment records reveal 
treatment for basketball-related injuries.  Private medical 
records reveal that the veteran was seen in July 2003 for 
complaints including back pain.  He underwent magnetic 
resonance imaging of the lumbar spine later that month, and 
it was noted that it disclosed marked degenerative changes 
and moderate to severe central canal stenosis, L3-4.

The evidence against the veteran's claim includes the service 
treatment records and the post-service medical evidence.  In 
this regard, the Board points out that there is no indication 
that the veteran was treated during service for any back 
complaints.  The Board acknowledges that the service 
treatment records show that he was seen on several occasions 
for injuries sustained while playing basketball.  He never 
mentioned any back complaints, however.  The veteran has 
asserted that any medical records reflecting treatment for 
back problems would have been pulled from his file so that he 
could continue to play basketball.  It is significant to 
observe, however, that other records detailing treatment for 
basketball injuries were not "pulled" and the veteran 
specifically denied any back pain when he was examined in 
September 1967, prior to his separation from service.  A 
clinical evaluation of the spine at that time was normal.  In 
light of the fact that the service treatment records confirm 
that he was treated for various complaints involving 
basketball injuries, and that he denied any back pain when he 
was examined prior to his discharge from service, his 
allegation regarding records being removed is not plausible.  

In addition, there is no clinical evidence of any complaints 
of, or treatment for, back problems for many years after 
service.  The initial indication of any back complaint is in 
June 2003 after a fall on his right buttock when getting out 
of his van.  In July 2003 the veteran stated that his right 
side joints were sore and he had difficulty walking.  The 
veteran reported that he thought that old injuries (1965) 
might be causing the problem.  He was limping secondary to 
knee and back pain.  The pertinent assessment was right back 
pain.  

The fact remains, however, that there is no competent 
evidence of a back injury in service or competent evidence 
linking the veteran's current back disability, initially 
identified more than 35 years following the veteran's 
discharge from service, to his period of service.  Rather, 
the evidence notes no complaints of back pain until after a 
fall in June 2003.  Treatment records dating prior to that 
time reflect other complaints, but none related to a back 
disorder.  

Thus, the Board finds the veteran's statement on separation 
examination that he did not have recurrent back pain to be 
entitled to great weight as it is more contemporaneous to his 
military service.  While the veteran contends the photographs 
submitted show him falling, the Board could not identify any 
picture reflecting such.  Moreover, the lack of any 
complaints of back pain in private treatment records in 1986, 
on a general medical VA examination in 1987, and in treatment 
records dating from 2001, until the first mention of back 
pain in June 2003 after a recent fall, are inconsistent with 
the veteran's current contentions.  As such, his current 
contentions are not credible.  

As there is no competent and credible evidence of an in-
service back injury, and no competent medical evidence 
linking his current back disorder to service, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for a back disability.  


ORDER

Service connection for a back disability is denied. 


REMAND

The veteran asserts that service connection should be 
established for a psychiatric disability.  In this regard, 
the Board notes that this claim was denied by the RO in the 
November 2004 rating action, which also addressed other 
claims.  The veteran filed a timely appeal of this 
determination.  The RO issued a statement of the case 
concerning the claims for service connection for back and 
right knee disabilities in March 2005, and the veteran filed 
a "substantive appeal" that addressed those two issues and 
his psychiatric disability claim later that month.  A 
statement of the case addressing the issue of service 
connection for a psychiatric disability was issued in 
February 2006.  However, that statement of the case did not 
provide any pertinent laws, and appears to be in a 
supplemental statement of the case format.  Moreover, the 
cover letter informed the veteran that it was a supplemental 
statement of the case that contained changes or additions to 
the original statement of the case that had been sent to him 
in March 2005.  It was further indicated that if the veteran 
had filed a substantive appeal with respect to all issues in 
the statement of the case, a response was optional.  The 
Board notes that a supplemental statement of the case issued 
in November 2006 listed only the back and right knee as 
issues, but included the psychiatric disability in the 
Decision and Reasons and Bases sections.  

The Board notes that a specific VA Form 9 was not submitted 
with respect to the February 2006 statement of the case 
concerning the psychiatric disability.  Since the March 2005 
statement of the case had not addressed the claim for service 
connection for a psychiatric disability, the substantive 
appeal filed later that month listing all three issues cannot 
constitute an appeal regarding this claim for service 
connection for a psychiatric disability.  However, the 
veteran was provided inadequate information on the notice 
letter accompanying the February 2006 statement of the case, 
and incorrect information in that document that a prior 
statement of the case had been issued on that issue.  The 
failure of the November 2006 supplemental statement of the 
case to include the psychiatric issue on the list of issues 
only further compounds the problem. 

The April 2007 statement from the veteran's representative 
includes argument concerning the psychiatric disability, and 
an October 2007 statement from the veteran reflects his 
continued disagreement with the denial of service connection 
for a psychiatric disability.  Due to the incorrect and 
confusing information provided during the course of the 
appellate procedures with respect to the claim for service 
connection for a psychiatric disability, the Board will 
accept the veteran's correspondence in October 2007 as a 
timely substantive appeal, based on the unique circumstances 
in this case.  See Gonzalez-Morales v. Principi, 16 Vet. App. 
556 (2003) (per curium) (failure to file a timely substantive 
appeal does not automatically foreclose an appeal, render a 
claim final, or deprive the Board of jurisdiction); see also 
38 C.F.R. § 20.101(d) (2007). 

On remand, a supplemental statement of the case which 
provides the relevant laws and regulations pertinent to the 
claim for service connection for a psychiatric disability 
should be provided.  See 38 C.F.R. § 19.31(b)(2).

Additionally, the veteran's representative has raised the 
argument that the veteran's psychiatric disability is 
secondary to his physical disabilities, to include his right 
knee.  Review of the record does not show that the veteran 
has been provided with a VCAA letter concerning the evidence 
necessary to substantiate a claim for secondary service 
connection.  Such should be provided on remand.  

With respect to the claim pertaining to whether new and 
material evidence has been submitted to reopen the claim for 
service connection for a right knee disability, by letter 
dated in May 1987, the RO informed the veteran that his claim 
for service connection for a right knee disability was denied 
because there was no evidence of the disability in service 
nor evidence of arthritis within the year following discharge 
from service.  He was notified of his right to appeal, but a 
timely appeal was not received.  The veteran recently sought 
to reopen his claim for service connection for a right knee 
disability.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
essentially stated that VA must notify a claimant of the 
evidence and information that is necessary to reopen a claim 
and of what evidence and information is necessary to 
establish entitlement to the underlying claim of the benefits 
sought by the claimant.  The Court further stated that the 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

A review of the claims file reveals that notice complying 
with Kent has not been furnished to the veteran.  This should 
be accomplished on remand.

Moreover, the veteran was not furnished with notice of the 
evidence necessary to substantiate a disability rating or 
effective date should service connection be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
on remand the notice indicated above should also include such 
information with respect to both claims.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for action as follows:

1.  The RO/AMC must review the veteran's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002) are fully complied with 
and satisfied with respect to whether new 
and material evidence has been submitted 
sufficient to reopen the veteran's 
previously denied claim for service 
connection for a right knee disability.  
The notice should also address what 
evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial, as outlined by the Court 
in Kent, 20 Vet. App. 1.  

The letter must also provide VCAA notice 
concerning the veteran's claim for 
service connection for a psychiatric 
disability as secondary to a service-
connected condition.

The notice should also inform the veteran 
that a disability rating and effective 
date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain relevant VA treatment records 
from the Albany VA healthcare system 
dating since May 2005.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and be provided an opportunity to 
respond.  The supplemental statement of 
the case must provide the pertinent laws 
and regulations concerning his claim for 
service connection for a psychiatric 
disability, to include on a secondary 
basis.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


